Judge BECTON
dissenting.
Although Patrick Uzoh was instantly killed when the Plymouth he was driving was struck in the rear by an eighteen-wheel Mack truck, was lifted off the pavement, and was propelled into the path of a Ford truck which was towing a mobile home, Patrick Uzoh’s administrator found himself in the awkward position of defending property damage claims by the owners of the trucks (Conner Homes and Ernest Cardwell) and a personal injury claim by the driver of one of the trucks (Murdock). If the best defense is a good offense, then Patrick Uzoh’s administrator had not only the “laboring oar” but the tide, as well, against him.1 Even though the administrator had to forge upstream, the trial judge erred, in my view, by taking from the trier of fact classic jury issues —negligence, contributory negligence, intervening negligence, and last clear chance —and by, apparently, concluding that the Murdock complaint had been offered into evidence without limitation. I, therefore, dissent.
*317I
It is not without significance that the jury, after deliberating two full days, was divided 7 to 5 on the first issue and 9 to 3 on the second issue, and even later advised the court that it was hopelessly deadlocked. The following excerpt from Uzoh’s Administrator’s Brief points out why, in my view, all issues of negligence and last clear chance should have been submitted to the jury:
The evidence, taken in the light most favorable to Ratliff, Administrator, would indicate that Moss was proceeding at a speed of approximately 55 miles per hour when he rounded a moderate curve to his right. At that point, he, by all the evidence, had a clear and unobstructed view of the roadway in front of him up to the point of impact, which was approximately 1500 feet. By his own testimony, Moss admitted that when he rounded the curve, he saw the Conner Homes vehicle and shortly thereafter observed the Uzoh vehicle. (Of course, he later gave a recorded statement in which he indicated he was only 750 feet from the Uzoh vehicle when he first observed it, and even later gave sworn deposition testimony that he was a mere 235 feet from the Uzoh vehicle when he first observed it.) At trial, Moss admitted that he saw the various warning devices contained on the Wide Load which Murdock was towing, and further conceded that these various warning devices indicated to him that he should exercise caution and slow down. . . . Thus, the evidence taken in the light most favorable to Ratliff, Administrator, would support the inference that Moss rounded the curve at approximately 55 miles per hour, saw the Murdock vehicle, saw the Uzoh vehicle, yet never slowed down and was still traveling at approximately 55 to 60 miles per hour when he suddenly applied his brakes. The physical evidence . . . supports the inference of excessive speed by Moss, and Moss’ failure to keep a proper lookout and maintain proper control over the logging truck he was operating. The uncontroverted testimony of Officer Marks indicated that the logging truck left 199 feet of skid marks prior to impact with the Uzoh vehicle. Accord- . ing to the testimony of Murdock, even after skidding a total of 199 feet, the Moss logging truck still struck the Uzoh vehicle with such force that the front of the Uzoh vehicle was *318lifted off the pavement. Then, the Moss truck still had enough speed and momentum left to travel for an additional 66 feet, before finally coming to rest. Based upon the foregoing, clearly there was sufficient evidence of negligence on behalf of Moss for jury consideration.
II
As I read the record, the allegations in Murdock’s complaint were not offered for unlimited substantive purposes. In no way can the allegations in Murdock’s complaint be binding as to Moss and Cardwell. But even as to Murdock directly and Conner Homes indirectly, the trial court’s decision that the complaint was admissible as evidence must be viewed in context.
Counsel for the administrator, after having been stymied when the trial court sustained an objection to a question asked on re-cross examination sought, when he was next presenting evidence, to show that Murdock’s complaint contained statements inconsistent with the position Murdock had earlier asserted while on the stand. Indeed, before any matter in the complaint was submitted to the jury, counsel for all parties, with the court’s indulgence, refined their positions and, in some instances, changed their minds. Even the lawyer whose intuitive faculties allows him or her to reach decisions instantaneously sometimes changes his or her mind upon further reflection. Courts do, too. For example, the trial court in this case, after thrice rejecting the motions for directed verdict on behalf of Murdock, Conner Homes, Moss and Cardwell, changed its mind after the jury failed to reach a verdict and directed a verdict for those parties.
Specifically, after Murdock had testified that in his opinion the “accident was caused by the automobile [driven by Uzoh] coming to a sudden stop in the traffic lane in front of the log truck,” counsel for the administrator asked the following question on recross examination: “Well, if that is your opinion of the cause of the wreck, why did you sue Mr. Moss?” When the trial court sustained an objection to that question, counsel for the administrator could do no more since he was not then presenting evidence. Later, when counsel for the administrator was presenting evidence, he sought to complete the impeachment by using Mur-dock’s complaint. The following transpired out of the presence of the jury:
*319Mr. Billings: Let me ask that I be allowed to have marks — I don’t know whether I should mark it or not, but I would like to introduce in evidence on behalf of Uzoh the Murdock complaint. I don’t know the procedure for doing that.
Mr. Miller: The defendants Moss and Cardwell will object.
Court: Let me see it. I have the tender. I have the objection.
Mr. Miller: That is the only part that we are concerned with.
Court: I understand, unverified. Any objection.
Mr. Cranfill: No sir.
Court: No objection. The Murdock complaint will be received in evidence with respect to Claude Tolson Murdock. The objection —
Mr. Miller: Let me think a minute. Just a moment, your Honor. I still object.
Court: Still object to it?
Mr. Miller: Yes sir.
Court: Objection is sustained with respect to Moss and Card-well. The complaint comes in then in terms of Murdock only.
Mr. Billings: Your Honor, my witness has just walked in.
Court: Fine.
Mr. Miller: If your Honor please, may I on the last offer of evidence, my objection to that, if I may qualify that objection.
Court: Alright, you may.
Mr. Miller: [A]s to that portion of the complaint as it relates to the defendants that I represent. That is the purpose of my objection. Other than that, I have no objection.
Court: Alright. Then the ruling is that it is sustained with respect to that portion of the complaint.
Mr. Miller: Yes, sir. I will not itemize each paragraph but the record will indicate those portions directed to these two defendants.
*320Court: Alright, Mr. Billings, examine the witness.
Mr. Billings: In response to that, may I simply identify those portions of the complaint had I been allowed to do so that I would have read to the jury so we will have a clear record? (Emphasis added.)
Court: Indeed.
Mr. Billings: Your Honor, those portions of the Uzoh Exhibit 36 that had I been permitted to do so, I would have read to the jury, are contained on page 3 beginning at line 8, on paragraph 8, including paragraph 9 and 10. (Emphasis added.)
Court: Alright, sir.
Mr. Billings: Thank you. Of course, the purpose that I wanted to read them was in response to Mr. Murdock’s statement brought out by Mr. Miller that he didn’t consider — that he considered the cause of the accident to be the Uzoh vehicle stopping in the roadway in front of him and I had intended to ask him about these allegations of Mr. Moss. (Emphasis added.)
Mr. Miller: The three that you are tendering would be as to Mr. Moss and Cardwell, are 8, 9 and 10, is that right?
Court: That is correct.
Mr. Miller: Alright, sir.
The colloquy above shows vividly how the parties and the court defined and redefined their positions. For example, Mr. Miller, representing Moss and Cardwell, was allowed to object, reflect on his objection, object twice again before the Murdock complaint was deemed admissible, and then qualify the objection after the court stated: “Objection is sustained with respect to Moss and Cardwell. The complaint comes in then in terms of Mur-dock only.” Moss and Cardwell should not be heard to complain that Uzoh’s administrator did not timely qualify his tender of the Murdock complaint. Ultimately, then, in my view, only certain portions of the Murdock complaint were actually received into evidence, and no portion of the complaint was admitted for substantive purposes.
*321Even if the Murdock complaint was offered without limitation, the allegations concerning the negligence of Uzoh would still not be binding on the Administrator, because the allegations of Uzoh’s negligence as contained in the complaint were contradicted by the evidence. The majority points out some of the contradictions, ante, p. 6.1, but then concludes that “these contradictions are trivial.” Id. I disagree. These contradictions all related to the issues of negligence, contributory negligence, intervening negligence, and last clear chance. I therefore find Smith v. Metal Co., 257 N.C. 143, 125 S.E. 2d 377 (1962) and Smith v. Burleson, 9 N.C. App. 611, 177 S.E. 2d 451 (1970), both of which were cited by the majority, supportive of the position I now take, since in those cases the adversaries’ extrajudicial declaration was completely uncontradicted by any other evidence.
For the reasons stated, the trial court’s order granting the appellee’s motions for directed verdict should be reversed.

. Not only was the administrator’s claim for wrongful death and Patrick Uzoh’s widow’s claim for consortium consolidated with the cases of the other parties, but also (a) the issues of damages in the wrongful death case and the loss of consortium claim were severed for trial purposes, and (b) no issue involving wrongful death was submitted to the jury as counsel for the parties stipulated that a first issue relating to Patrick Uzoh’s negligence and a second issue relating to the negligence of the driver of the 1974 Mack truck would resolve the administrator’s wrongful death suit.